                     Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 1 of 13




                                                     Western District of Washington


         (Briefly describe the property to be searched
          or identify the person by name and address)                                           MJ20-283




                                                                                                     (identify the person or describe the
property to be searched and give its location):



                                                                                                                             (identify the
person or describe the property to be seized)




                                                                        (check one or more)
                ✔
                ✔
                ✔



            Code Section                                                      Offense Description




          ✔




                                                                 ✔

                                                                                              Applicant’s signature


                                                                                              Printed name and title




                                                                                                Judge’s signature


                                                                                              Printed name and title
             Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 2 of 13



 1 STATE OF WASHINGTON                  )
                                        )
 2
     COUNTY OF KING                     )
 3
 4                                           AFFIDAVIT
 5         I, Michael D. Harrold, being first duly sworn on oath, depose and say:
 6                                          BACKGROUND
 7         1.     Affiant Background. I am a United States Postal Inspector, assigned to
 8 investigate the unlawful transportation of contraband, including Title 21 controlled
 9 substances, through the United States mail. I have been a Postal Inspector since
10 December, 2018, and am currently assigned to the Seattle Division Headquarters office,
11 located in Seattle, Washington. As part of my duties, I investigate incidents where the
12 U.S. mail system is used for the purpose of transporting illegal materials, including
13 controlled substances such as marijuana, cocaine, methamphetamine and heroin, in
14 violation of Title 21, United States Code, Sections 841(a)(1), 843(b), and substances
15 mailed in violation of Title 18, United States Code, Section 1716 (injurious articles). I
16 have completed the Criminal Investigator Training Program (CITP) at the Federal Law
17 Enforcement Training Center (FLETC) and Naval Criminal Investigative Service (NCIS),
18 Special Agent Basic Training courses in 2011 and was employed as a Special Agent with
19 NCIS. From 2001 to 2011, I was a Trooper with the Georgia State Patrol (GSP),
20 completing Trooper School at the Georgia Public Safety Training Center (GPSTC). I was
21 a Police Officer with the Marietta, GA Police Department from 1999 to 2001, completing
22 basic mandate training at the Northwest Georgia Law Enforcement Academy. I have
23 received specialized training in the investigation of controlled substances in the U.S.
24 mails. I have also received training on the identification of controlled substances and
25 interdiction of controlled substances.
26         2.     Duties, Training & Experience. As part of my duties, I investigate the
27 use of the U.S. mails to illegally mail and receive controlled substances, the proceeds of
28 drug trafficking, as well as other instrumentalities associated with drug trafficking, in

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 1                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO# 2020R00433 [WILSON]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 3 of 13



 1 violation of Title 21, United States Code, Sections 841(a)(1) (distribution and possession
 2 with intent to distribute controlled substances), and 843(b) (unlawful use of a
 3 communication facility, including the U.S. mails, to facilitate the distribution of
 4 controlled substances and proceeds from the sale thereof). As set forth below, my
 5 training and experience includes identifying parcels with characteristics indicative of
 6 criminal activity. During the course of my employment as a law enforcement officer, I
 7 have participated in many criminal investigations involving suspicious parcels and
 8 controlled substances.
 9         3.       The information contained in this affidavit is based upon knowledge I
10 gained from my investigation, my personal observations, my training and experience, and
11 investigation by other Inspectors, agents, and officers. Because the purpose of this
12 affidavit is limited to setting forth probable cause to search the SUBJECT PARCEL
13 described below, I have not set forth every fact of which I am aware pertaining to the
14 investigation.
15         4.       Through my training and experience, I am aware that the United States
16 Postal Service (USPS) mail system is often used to transport controlled substances and/or
17 the proceeds from the sales of controlled substances throughout the United States. I have
18 learned and observed that sometimes drug traffickers put controlled substances and
19 proceeds in the same parcel. I also know that drug traffickers prefer mail/delivery
20 services such as Express and Priority Mail because of the reliability of these services, as
21 well as the ability to track the article’s progress to the intended delivery point. When a
22 drug trafficker learns that a mailed article has not arrived as scheduled, he/she becomes
23 suspicious of any delayed attempt to deliver the item.
24         5.       In addition, I am aware that the USPS Express and Priority Mail services
25 were custom-designed to fit the needs of businesses by providing overnight delivery for
26 time sensitive materials. Business mailings often contain typewritten labels, are in flat
27 cardboard mailers, and usually weigh less than eight (8) ounces. In addition, businesses
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 2                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2020R00433 [WILSON]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 4 of 13



1 using corporate charge accounts print their account number on the Express and Priority
2 Mail label in order to expedite transactions with USPS.
3         6.     Based on my training and experience concerning the use of Express and
4 Priority Mail for the transportation of controlled substances and/or proceeds from the
5 sales of controlled substances, I am aware that these parcels usually contain some or all
6 of the following characteristics (which are different than characteristics of parcels being
7 sent by legitimate businesses):
8                a.     Unlike typical Express and Priority Mail business mailings which
                        usually have typed labels, parcels containing controlled substances
9
                        and/or proceeds often have handwritten address information. In
10                      addition, the address information often contains misspelled words or
                        incomplete/incorrect addresses. This is done in an effort to help
11
                        conceal the true identities of the individuals involved.
12
                 b.     The handwritten label on Express and Priority Mail parcels
13                      containing controlled substances and/or proceeds do not contain a
14                      business account number and/or credit card number. This often
                        indicates that the sender likely paid cash. A credit card or business
15                      account number would more likely enable law enforcement officers
16                      to connect the parcel to identifiable individuals.
17               c.     Express and Priority Mail parcels containing controlled substances
18                      and/or proceeds are often distinguishable from typical business
                        mailings as they do not bear any advertising on the mailing
19                      container/box, and are typically mailed from one individual to
20                      another.

21               d.     The sender and/or recipient addresses on Express and Priority Mail
22                      parcels containing controlled substances and/or proceeds are often
                        either fictitious, or are persons not associated with the addresses
23                      listed in USPS or law enforcement databases.
24
                 e.     The zip codes for the sender addresses on Express and Priority Mail
25                      parcels containing controlled substances and/or proceeds are often
                        different from the zip codes of the post offices from where the
26
                        parcels were mailed.
27
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 3                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO# 2020R00433 [WILSON]
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 5 of 13



 1                  f.     Express and Priority Mail parcels containing controlled substances
                           and/or proceeds are often heavily taped with tape on the seams of the
 2
                           parcel, in an apparent effort to conceal scent.
 3
                    g.     Express and Priority Mail parcels containing controlled substances
 4                         and/or proceeds often include a waiver of signature requirement
 5                         upon delivery.
 6         7.       Inspectors who encounter a parcel with any or all of the above
 7 characteristics often further scrutinize the parcel by, among other tactics, conducting
 8 address verifications using law enforcement databases and conducting trained narcotic-
 9 detecting canine examinations.
10                            PARCEL TO BE SEARCHED
11         8.       As set forth in Attachment A, this affidavit is made in support of an
12 application for a search warrant for one USPS Express Mail parcel, hereinafter referred to
13 as the “SUBJECT PARCEL.” This parcel is believed to contain controlled substances or
14 proceeds from the sale of controlled substances. The SUBJECT PARCEL is further
15 described as follows: One USPS Express Mail parcel addressed to “Frank Wilson, 6697
16 Rosedale Ave., Reynoldsburg, OH 43068” with a return address of “414 140th St.,
17 Tacoma, WA 98444.” This parcel measures approximately 12.25” x 12.25” x 6” with a
18 weight of approximately 3 pounds, 3 ounces. This parcel is postmarked May 14, 2020,
19 from zip code 98402 and carries $64.50 in postage. The delivery confirmation number is
20 EJ342070147US. The parcel is currently located at the USPS Seattle Processing and
21 Distribution Center, 10700 27th Ave. S., Seattle, Washington.
22                                        ITEMS TO BE SEIZED
23         9.       The application requests that law enforcement officers and agents be
24 authorized to seize the following from the SUBJECT PARCEL, which constitute the
25 fruits, instrumentalities, and evidence of mailing and distribution of controlled substances
26 in violation of Title 21, United States Code, Sections 841(a)(1) (distribution and
27 possession with intent to distribute controlled substances) and 843(b) (unlawful use of a
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 4                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO# 2020R00433 [WILSON]
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 6 of 13



 1 communication facility, including the U.S. mails, to facilitate the distribution of
 2 controlled substances):
 3                a.     Controlled substances, including, but not limited to, cocaine, crack
                         cocaine, heroin, hashish, marijuana, methamphetamine, MDMA,
 4
                         methadone, oxycodone, and Oxycontin;
 5
                  b.     Monetary instruments, including but not limited to, currency, money
 6                       orders, bank checks, or gift cards;
 7
                  c.     Controlled substance-related paraphernalia;
 8
 9                d.     Documentary evidence relating to the purchase, sale, and/or
                         distribution of controlled substances;
10
                  e.     Notes, letters and other items which communicate information
11
                         identifying the sender and/or recipient or pertaining to the contents
12                       of the mailing; and
13                f.     Fingerprints and/or handwriting, to identify who handled and/or
14                       mailed the parcel.
15                                   THE INVESTIGATION
16         10.    On May 26, 2020, I received the SUBJECT PARCEL at the USPS Seattle
17 Processing and Distribution Center, 10700 27th Ave. S., Seattle, Washington. The
18 SUBJECT PARCEL was initially identified as suspicious due the hand written label. No
19 phone numbers were listed on the SUBJECT PARCEL for the sender or recipient. The
20 SUBJECT PARCEL did not list a sender, and listed a recipient that did not associate with
21 the address listed for the recipient. The SUBJECT PARCEL had a waiver of signature
22 requirement upon delivery. I know through my training and experience that these are
23 tactics commonly used by drug traffickers using the U.S. mails in an attempt to elude
24 detection by law enforcement.
25        11.    Using USPS and law enforcement databases, I researched the sender
26 address listed on the SUBJECT PARCEL. I learned that the address “414 140th St
27 Tacoma, WA 98444” is not a true and deliverable address. The deliverable address is
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 5                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2020R00433 [WILSON]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 7 of 13



 1 “414 140th St S., Tacoma, WA 98444." A sender name was not listed on the SUBJECT
 2 PARCEL.
 3         12.    Using USPS and law enforcement databases, I researched the recipient
 4 name and address listed on the SUBJECT PARCEL. I learned that the address “6697
 5 Rosedale Ave., Reynoldsburg, OH 43068” is a true and deliverable address. An
 6 individual by the name of “Frank Wilson” did not report to the address listed.
 7         13.    Based upon this information, on May 26, 2020, at approximately 09:20
 8 AM, Inspectors requested the assistance of Detective James Sturgill and his canine
 9 partner “Apollo.” The parcel was hidden in a large warehouse that had been cleared by
10 Officer Sturgill and Apollo and determined to be clear of the scent of narcotics.
11 Detective Sturgill systematically applied Apollo starting with the periphery of the
12 warehouse. Apollo performed “a passive alert” indicating the positive odor of narcotics
13 emitting from the parcel. K9 Officer Sturgill’s affidavit describing Apollo’s training and
14 qualifications is attached to this affidavit and incorporated herein by reference.
15 //
16 //
17 //
18
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 6                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2020R00433 [WILSON]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 8 of 13



 1                                        CONCLUSION
 2          14.    Based on the facts set forth in this Affidavit, as well as the attached
 3 affidavit (incorporated herein by reference) of Detective Sturgill, I believe there is
 4 probable cause to conclude that the SUBJECT PARCEL contains controlled substances,
 5 currency, documents, or other evidence, more fully identified in Attachment B, that
 6 relates to the mailing and distribution of controlled substances, in violation of Title 21,
 7 United States Code, Sections 841(a)(1) (distribution and possession with intent to
 8 distribute controlled substances) and 843(b) (unlawful use of a communication facility,
 9 including the U.S. mails, to facilitate the distribution of controlled substances).
10
11
12
                                        MICHAEL D. HARROLD, Affiant
13
                                        U.S. Postal Inspector
14                                      United States Postal Inspection Service
15
16          The above-named agent provided a sworn statement attesting to the truth of the
17 contents of the foregoing affidavit on this ___ day of May, 2020.
18 .
19
20
                                        MARY ALICE THEILER
21
                                        United States Magistrate Judge
22
23
24
25
26
27
28

       AFFIDAVIT OF INSPECTOR M. D. HARROLD - 7                                UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
       USAO# 2020R00433 [WILSON]
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
            Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 9 of 13



 1                                    ATTACHMENT A
                                     Parcel to Be Searched
 2
 3         One USPS Express Mail parcel addressed to “Frank Wilson 6697 Rosedale Ave
 4 Reynoldsburg, OH 43068” with a return address of “414 140th St Tacoma, WA 98444.”
 5 This parcel measures approximately 12.25” X 12.25” X 6” with a weight of
 6 approximately 3 pounds, 3 ounces. This parcel is postmarked May 14, 2020, from zip
 7 code 98402 and carries $64.50 in postage. The delivery confirmation number is
 8 EJ342070147US.
 9         The parcel is currently located at the USPS Seattle Processing and Distribution
10 Center, 10700 27th Ave. S., Seattle, Washington.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A - 1                                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     PARCEL TO BE SEARCHED                                                SEATTLE, WASHINGTON 98101
     USAO# 2020R00433 [WILSON]                                                  (206) 553-7970
           Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 10 of 13



1                                     ATTACHMENT B
                                      Items to Be Seized
2
3         The following items that constitute evidence, instrumentalities, or fruits of
4 violations of Title 21, United States Code, Section(s) 841(a)(1), distribution and
5 possession with intent to distribute controlled substances, and 843(b), unlawful use of a
6 communication facility, including the U.S. mails, to facilitate the distribution of
7 controlled substances:
8                a.     Controlled substances, including, but not limited to, cocaine, crack
                        cocaine, heroin, hashish, marijuana, methamphetamine, MDMA,
9
                        methadone, oxycodone, and Oxycontin;
10
                 b.     Monetary instruments, including but not limited to, currency, money
11                      orders, bank checks, or gift cards;
12
                 c.     Controlled substance-related paraphernalia;
13
14               d.     Documentary evidence relating to the purchase, sale, and/or
                        distribution of controlled substances;
15
                 e.     Notes, letters and other items which communicate information
16
                        identifying the sender and/or recipient or pertaining to the contents
17                      of the mailing; and
18               f.     Fingerprints and/or handwriting, to identify who handled and/or
19                      mailed the parcel.
20
21
22
23
24
25
26
27
28
     ATTACHMENT B - 1                                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     ITEMS TO BE SEIZED                                                    SEATTLE, WASHINGTON 98101
     USAO# 2020R00433 [WILSON]                                                   (206) 553-7970
       Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 11 of 13




K-9 AFFIDAVIT - 1
USAO# 2020R00433 [WILSON]
       Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 12 of 13




K-9 AFFIDAVIT - 2
USAO# 2020R00433 [WILSON]
       Case 2:20-mj-00283-MAT Document 1 Filed 05/27/20 Page 13 of 13




K-9 AFFIDAVIT - 3
USAO# 2020R00433 [WILSON]
